

116 HRES 117 IH: Expressing support for health and wellness coaches.
U.S. House of Representatives
2019-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 117IN THE HOUSE OF REPRESENTATIVESFebruary 8, 2019Mr. Payne (for himself, Mr. Mullin, Mr. Raskin, Ms. Norton, Mr. DeFazio, Mr. Peters, Mrs. Carolyn B. Maloney of New York, Mr. Ryan, Mr. Michael F. Doyle of Pennsylvania, Mr. Cohen, Mr. Gonzalez of Texas, Mr. McGovern, Mrs. Napolitano, Mr. Doggett, and Mr. Guthrie) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONExpressing support for health and wellness coaches.
	
 Whereas lifestyle-related chronic diseases are at the heart of the current health care crisis in the United States;
 Whereas the United States Centers for Disease Control and Prevention has deemed chronic disease the public health challenge of the 21st century; Whereas decades of research have linked lifestyle factors, such as inactivity, poor diet, tobacco smoking, and sustained stress, with increased risk for major illnesses and death;
 Whereas attempts to reduce these lifestyle-related chronic diseases and costs have proven to be financially un­sus­tain­able within a system that rewards hospitalizations and invasive procedures;
 Whereas incentives for interventions and technologies that achieve desired outcomes such as outpatient care, risk management, patient support, and health coaching should be encouraged;
 Whereas a large gap exists between health care provider recommendations and sustainable health-related behavior change;
 Whereas health coaches are a new type of health care worker who serve as wellness guides and supportive mentors that motivate individuals to cultivate positive health choices and move them toward those specific goals;
 Whereas health coaches serve a vital role in improving an individual’s wellness that complements and does not replace the work of health care professionals; and
 Whereas there are an increasing number of studies that show the effectiveness of health and wellness coaches in improving individual health and wellness and reducing health care costs: Now, therefore, be it
	
 That the House of Representatives supports the efforts of health and wellness coaches of the United States on their important work to improve the health and wellness of the Nation.
		